DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the papers filed October 13, 2021.  Currently, claims 1-3 are pending.  	
Election/Restrictions
Applicant's election without traverse of SEQ ID NO: 18, Claims 1-6 in the paper filed March 11, 2021 is acknowledged.
	The requirement is still deemed proper and is therefore made FINAL.

Priority
This application is a continuation of 14/888,994, filed November 4, 2015 which is a 371 of PCT/US14/36746, filed May 5, 2014 and claims priority to foreign application Sweden 1330047-0, filed May 6, 2013.  

Drawings
The drawings are acceptable. 


Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate 
The list of references on page 15 has not been considered as an IDS.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. M.P.E.P. § 2106. Regarding judicial exceptions, “[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also M.P.E.P. § 2106, part II. 
	Based upon consideration of the claims as a whole, as well as consideration of elements/steps recited in addition to the judicial exception, the present claims fail to meet the elements required for patent eligibility.

Question 1

	
	Question 2A Prong I	
The claims are taken to be directed to an abstract idea, a law of nature and a natural phenomenon.  
Claim 1 is directed to “a method for selecting a horse for breeding”.   Claims 2 and 3 are directed to general DNA analysis methods.  
Claim 1 is directed to a process that involves the judicial exceptions of an abstract idea (i.e. the abstract steps of “selecting a horse for breeding”). 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.  
Herein, claim 1 involves the patent-ineligible concept of an abstract process.  Claim 1 requires performing the step of selecting a horse for breeding. Selecting merely requires picking a horse including mentally selecting.  Mental processes are concepts performed in the human mind such as an observation, evaluation or judgment.  As broadly recited the selecting step may be accomplished mentally by thinking about selecting a horse. Thus, the determining step constitutes an abstract process idea.

Question 2A Prong II
The exception is not integrated into a practical application of the exception.  The claims does not recite any additional elements that integrate the exception into a 
Accordingly, the claims are directed to judicial exceptions.

Question 2B
The second step of Alice involves determining whether the remaining elements, either in isolation or combination with the other non patent ineligible elements, are sufficient to “’transform the nature of the claim’ into a patent eligible application” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). 
The claims are not sufficiently defined to provide a method which is significantly more from a statement of a natural principle for at least these reasons:
The claims do not include applying the judicial exception, or by use of, a particular machine.  The claims do not tie the steps to a “particular machine" and therefore do not meet the machine or transformation test on these grounds.  The use of machines generally does not impose a meaningful limit on claim scope.  
MPEP 2106.05(d) summarizes laboratory techniques that the courts have recognized as well-understood, routine, conventional activity in the life sciences when they are claimed in merely generic manner (i.e. at a high level of generality) or as insignificant extra-solution activity. These techniques include determining the level of a biomarker in blood by any means or detecting DNA in a sample, including SEQ ID NO: 18 of the instant application.  


    PNG
    media_image1.png
    1328
    2382
    media_image1.png
    Greyscale


	The steps which are set forth in the claims must be taken or used by others to apply the disclosed law of nature, and they encompass using any of a variety of well-understood techniques in the prior art for detection.  
The claims are set forth at a high level of generality such that all methods for determining of the natural products are encompassed. The “determining” steps are insufficient to make the claims patent eligible.  

For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter. 

Conclusion
No claims allowable.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
A. Raudsepp teaches end sequencing of the BAC clones (see Materials and Methods, page 103).  The BAC clones sequenced comprise the SHOX region.  Sequencing the SHOX region inherently determines the copy number of a sequence of a genetic deletion at the SHOX locus.  CRLF2  is also located in the vicinity (see Figure 3).  If no deletion is detected, the copy number would be zero and the horse is not a carrier of the mutation.  Raudsepp, however, doesn’t teach breeding these horses with normal copy numbers.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743. The examiner can normally be reached Monday-Friday 7am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        November 15, 2021